The Chancellor
was of opinion that it was manifest that under the General Corporation Law, after a survey had been filed, the railway corporation had power under the Act, to condemn lands for its line over the route and location thereon indicated and over no other; and therefore, as it appeared from the affidavits filed in support of the allegations of the bill, that the lands which the respondents were proceeding to condemn, were not included in the survey filed in the office of the Secretary of State, a preliminary injunction must be granted to restrain the respondents from condemning any lands not included in that survey. This point being decisive of the argument upon the rule, the Chancellor held it was unnecessary to consider the point made in the bill that the General Corporation Law gave no authority to locate its railway upon a public road.
No order for a preliminary injunction was in fact issued,as, after the Chancellor’s decision that it should be issued, an agreement was reached between the parties for the sale and conveyance of the land, to restrain the condemnation of which the suit had been instituted, and thereupon, on April 5, 1900, as a result of this agreement, a decree was entered by consent of counsel on both sides that the bill should be dismissed and that the respondents should pay the costs.